Exhibit 10.1
PURCHASE AGREEMENT
This Purchase Agreement (this "Agreement"), dated as of July 19, 2017, is
entered into by and between Ekso Bionics Holdings, Inc., a Nevada corporation
(including any of its successors by merger, acquisition, reorganization,
conversion or otherwise, the "Company"), and the Persons set forth on Schedule I
hereto (the "Purchasers" and each, a "Purchaser").
WHEREAS, the Company proposes to commence an offering to each of the holders
(the "Eligible Holders") of its common stock, par value $0.001 per share
("Common Stock"), of record as of the close of business on August 10, 2017 (the
"Record Date"), of non-transferable rights (the "Rights") to subscribe for and
purchase such number of additional shares of Common Stock (the "New Shares") at
a subscription price per share of $1.00 (the "Subscription Price") constituting
an aggregate offering amount of $34.0 million (the "Aggregate Offering Amount")
(such offering, as further defined in Section 2 hereof, the "Rights Offering");
WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
the Eligible Holders, at no charge, one Right for each share of Common Stock
held by such Eligible Holder as of the Record Date, and each Right will entitle
the holder thereof, at the election of such holder, to purchase at the
Subscription Price its pro rata portion of the New Shares (the "Basic
Subscription Right") and, so long as such Eligible Holder has subscribed for all
of its Basic Subscription Right, additional New Shares in an amount to be
specified by such Eligible Holder up to but not exceeding the lesser of (i) such
number of New Shares which may be purchased pursuant to the Basic Subscription
Right or (ii) such Eligible Holder's Oversubscription Allocation (the
"Oversubscription Right"), provided that no fractional New Shares will be
issued;
WHEREAS, in order to facilitate the Rights Offering, the Company has requested
each Purchaser to agree, and each Purchaser hereby agrees, severally and not
jointly, subject to the terms and conditions of this Agreement, to purchase New
Shares that are not purchased by the Eligible Holders upon the exercise of
Rights pursuant to the Basic Subscription Right ("Unsubscribed Shares"), up to
the number of New Shares that would result in the Purchaser owning 40.0%
(subject to adjustment pursuant to Section 11(c)) of the issued and outstanding
shares of common stock of the Company following the Closing (the "Purchase
Commitment") from the Company at the Subscription Price and subject to proration
of Unsubscribed Shares among all other Purchasers if the amount of Unsubscribed
Shares is less than the total amount of all Purchase Commitments;
WHEREAS, concurrently with the execution and delivery of this Agreement, in
consideration of each Purchaser's commitment to purchase certain shares of
Common Stock upon the terms and subject to the conditions set forth herein, the
Company and the Purchasers are entering into the Registration Rights Agreement,
dated as of the date hereof (the "Registration Rights Agreement"), pursuant to
which, upon the terms and subject to the conditions set forth in the
Registration Rights Agreement, the Company has committed to prepare and file a
resale registration statement, registering offers and sales of the Shares (as
defined below) acquired pursuant to this Agreement.

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the Company agrees
and each of the Purchasers agrees with the Company, intending to be legally
bound hereby, as follows:
Section 1.          Definitions.
(a)          Certain Defined Terms.  The following terms used herein shall have
the meanings set forth below:

(i)
"Actions" has the meaning set forth in Section 5(p).

(ii)
"Additional Shares" has the meaning set forth in Section 12(a).

(iii)
"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

(iv)
"Affiliated Purchaser" has the meaning set forth in Section 3(a)(iv).

(v)
"Aggregate Offering Amount" has the meaning set forth in the preamble hereto.

(vi)
"Agreement" has the meaning set forth in the preamble hereto.

(vii)
"Articles" means the Company's Articles of Incorporation, as in effect on the
date hereof.

(viii)
"Basic Subscription Right" has the meaning set forth in the recitals hereto.

(ix)
"Board" means the board of directors of the Company.

(x)
"Business Day" means any day that is not a Saturday, a Sunday, or a day on which
banks are required or permitted to be closed in the State of New York.

(xi)
"Buyout Transaction" has the meaning set forth in Section 11(a).

(xii)
"Closing" has the meaning set forth in Section 3(b).

(xiii)
"Closing Date" has the meaning set forth in Section 3(b).

(xiv)
"Commission" means the United States Securities and Exchange Commission.

(xv)
"Common Stock" has the meaning set forth in the recitals hereto.

(xvi)
"Company" has the meaning set forth in the preamble hereto.

(xvii)
"Company Disclosure Schedule" means the Disclosure Schedule of the Company
delivered concurrently herewith.

2

--------------------------------------------------------------------------------




(xviii)
"Company Indemnified Persons" has the meaning set forth in Section 10(b).

(xix)
"Eligible Holder" has the meaning set forth in the recitals hereto.

(xx)
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

(xxi)
"Exercise Form" has the meaning set forth in Section 2(c).

(xxii)
"Expiration Time" has the meaning set forth in Section 2(b).

(xxiii)
"Form 10-K" means the Company's annual report on Form 10-K for the year ended
December 31, 2016, filed with the Commission on March 15, 2017.

(xxiv)
"Group" has the meaning set forth in Section 11(a).

(xxv)
"knowledge" means with respect to any statement made to the Company's knowledge,
that statement is based upon the actual knowledge of one or more officers of the
Company, after reasonable investigation, having responsibility for the matter or
matters that are the subject of the statement.

(xxvi)
"Losses" has the meaning set forth in Section 10(a).

(xxvii)
"Market Adverse Effect" has the meaning set forth in Section 8(a)(v).

(xxviii)
"Material Adverse Effect" means (i) a material adverse effect on the legality,
validity or enforceability of this Agreement or (ii) the occurrence, either
individually or in the aggregate, of any change, development, event or
occurrence that (A) has, or would reasonably be expected to have, a material
adverse effect on the earnings, business, management, properties, assets,
rights, liabilities (contingent or otherwise), capital, cash flow, income,
operations, or results of operations, condition (financial or otherwise) or
prospects of the Company and of the Subsidiaries, taken as a whole, or (B)
impairs or materially delays the Company's ability to perform on a timely basis
its obligations under this Agreement, except that, with respect to clause
(ii)(A) only, any of the following, either alone or in combination, shall not be
deemed a Material Adverse Effect: (1) any change, development, event or
occurrence affecting general market conditions in the U.S. or European economies
or that is generally applicable to the industry in which the Company and its
Subsidiaries operate (except to the extent that the Company and its Subsidiaries
are adversely affected in a disproportionate manner as compared to other
participants in the industry in which the Company and its Subsidiaries operate),
(2) effects resulting from or relating to the announcement or disclosure of the
sale of Common Stock in the Rights Offering or pursuant to the Purchase
Commitment, or other transactions contemplated by this Agreement, or (3) effects
caused by any event, occurrence or condition resulting from or relating to the
taking of any action at the written request of the Purchasers.

3

--------------------------------------------------------------------------------




(xxix)
"New Shares" has the meaning set forth in the recitals hereto.

(xxx)
"Oversubscription Allocation" means, for each Eligible Holder exercising its
Oversubscription Right, such number of New Shares equal to the result of an
prorated allocation of New Shares subscribed for pursuant to the
Oversubscription Right by all Eligible Holders to the extent necessary to ensure
that such New Shares, together with New Shares subscribed for in the Basic
Subscription Right by all Eligible Holders and purchased pursuant to the
Purchase Commitment by the Purchasers, does not exceed the total number of New
Shares offered in the Rights Offering, where such allocation is, first, pro rata
according to such Eligible Holder's percentage ownership of Common Stock prior
to the offering and, second, pro rata according to the number of shares
subscribed for by such Eligible Holder pursuant to the Oversubscription Right.

(xxxi)
"Oversubscription Right" has the meaning set forth in the recitals hereto.

(xxxii)
"Person" means an individual, corporation, partnership, association, joint stock
company, limited liability company, joint venture, trust, governmental entity,
unincorporated organization or other legal entity.

(xxxiii)
"Prospectus" means the prospectus included in the Registration Statement,
including the documents incorporated by reference therein.

(xxxiv)
"Purchase Commitment" has the meaning set forth in the recitals hereto.

(xxxv)
"Purchase Notice" has the meaning set forth in Section 3(a)(iii).

(xxxvi)
"Purchaser" and "Purchasers" have the meaning set forth in the preamble hereto.

(xxxvii)
"Purchaser Indemnified Persons" has the meaning set forth in Section 10(a).

(xxxviii)
"Record Date" has the meaning set forth in the recitals hereto.

(xxxix)
"Registration Statement" means the Company's Registration Statement on Form S-3
under the Securities Act, File No. 333-218517, pursuant to which the issuance of
the New Shares in the Rights Offering will be registered pursuant to the
Securities Act.

(xl)
"Rights" has the meaning set forth in the recitals hereto.

(xli)
"Rights Offering" has the meaning set forth in the recitals hereto.

(xlii)
"Rights Offering Expiration Date" means the date on which the subscription
period under the Rights Offering expires, which period shall be no longer than
30 days following the commencement of the Rights Offering, unless the Purchasers
consent in writing to a longer period.

4

--------------------------------------------------------------------------------




(xliii)
"SEC Reports" means all reports, forms, statements and other documents
(including all amendments and supplements thereto) required to be filed with, or
submitted to, the Commission by the Company and its Subsidiaries pursuant to the
Securities Act and the Exchange Act at any time on or after January 1, 2016 and
the Registration Statement.

(xliv)
"Securities Act" means the Securities Act of 1933, as amended and the rules and
regulations promulgated by the Commission thereunder.

(xlv)
"Shares" means collectively, without duplication, the New Shares purchased in
the Rights Offering and by the Purchasers pursuant to this Agreement.

(xlvi)
"Specified Courts" has the meaning set forth in Section 12(f).

(xlvii)
"Subscription Agent" has the meaning set forth in Section 2(b).

(xlviii)
"Subscription Price" has the meaning set forth in the recitals hereto.

(xlix)
"Subsidiary" means, with respect to any Person (other than a natural Person),
any corporation, partnership, joint venture or other legal entity of which such
Person (A) owns, directly or indirectly, more than 50% of the capital stock or
other equity interests, (B) has the power to elect a majority of the board of
directors or similar governing body, or (C) or has the power to direct the
business and policies.

(l)
"Subsidiary Securities" has the meaning set forth in Section 5(a).

(li)
"Transaction Agreements" means this Agreement and the Registration Rights
Agreement.

(lii)
"Unsubscribed Shares" has the meaning set forth in the recitals hereto.

Section 2.          Rights Offering.
(a)          On the terms and subject to the conditions set forth in the
Prospectus, the Company will distribute to each Eligible Holder, at no charge,
one Right for each share of Common Stock held by such holder as of the close of
business on the Record Date.  Each such Right shall be non-transferable and will
entitle the holder thereof, at the election of such holder, to purchase New
Shares pursuant to the Basic Subscription Right and Oversubscription Right.  For
the avoidance of doubt, the Subscription Price multiplied by the aggregate
number of New Shares offered to Eligible Holders shall not exceed the Aggregate
Offering Amount.
5

--------------------------------------------------------------------------------



(b)          Each Eligible Holder may exercise all, none, or any portion of the
Rights distributed to such Eligible Holder pursuant to the Rights Offering.  The
Rights may be exercised at any time prior to 5:00 p.m. Eastern Daylight Time on
the Rights Offering Expiration Date (the "Expiration Time").
(c)          Each Eligible Holder who wishes to exercise all or any portion of
its Rights shall (i) prior to the Expiration Time, return a duly executed
document (the "Exercise Form") to Vstock Transfer, LLC (the "Subscription
Agent") electing to exercise all or any portion of the Rights held by such
Eligible Holder and (ii) pay an amount equal to the full Subscription Price of
the number of New Shares that the Eligible Holder elects to purchase pursuant to
the instructions set forth in the Registration Statement by a specified date to
an escrow account established for the Rights Offering.  On the Closing Date, the
Company will issue to each Eligible Holder who validly exercised its Rights the
number of New Shares to which such Eligible Holder is entitled based on such
exercise.
(d)          The Company will pay all of its expenses associated with the
Registration Statement and the Rights Offering, including, without limitation,
filing and printing fees, fees and expenses of the Subscription Agent and any
other agents, its counsel and accounting fees and expenses, costs associated
with clearing the Shares for sale under applicable state securities laws and
listing fees.
(e)          The Company shall notify, or cause the Subscription Agent to
notify, the Purchasers on each of the five Business Days prior to the Rights
Offering Expiration Date of the aggregate number of Rights known by the Company
or the Subscription Agent to have been exercised pursuant to the Basic
Subscription Right and Oversubscription Right by all Eligible Holders as of the
close of business on the preceding Business Day.
Section 3.          Purchase Commitment.
(a)          Purchase Commitment.
(i)          Each Purchaser, severally and not jointly, agrees to purchase from
the Company, and the Company hereby agrees to sell to each Purchaser, at the
Subscription Price, Unsubscribed Shares in an amount up to such Purchaser's
Purchase Commitment, free and clear of all liens and encumbrances.  The failure
by one Purchaser to purchase, for any reason, the Shares specified in this
Agreement with respect to such Purchaser shall create no obligation on any other
Purchaser to purchase such Shares.
(ii)          Each Purchaser hereby agrees with the Company that it is the
intent of such parties that such Purchaser, by virtue of acting hereunder,
should not be deemed an "underwriter" within the definition of Section 2(a)(11)
of the Securities Act or deemed to be engaged in broker-dealer activity
requiring registration under Section 15 of the Exchange Act, and such Purchaser
and the Company shall in the fulfillment of their obligations hereunder act in
accordance with this mutual understanding.
(iii)          As soon as practicable, and in any event no later than 12:00 p.m.
New York City time on the third Business Day immediately following the Rights
Offering Expiration Date, the Company shall give each Purchaser a written
certification from an executive officer of the Company of the number of New
Shares elected to be purchased by Eligible Holders pursuant to valid exercises
of the Basic Subscription Right and the Oversubscription Right, and the number
of Unsubscribed Shares, and the portion of such Unsubscribed Shares that each
Purchaser is required to purchase pursuant to the Purchase Commitment (a
"Purchase Notice").  The Purchasers will purchase, and the Company will sell,
the number of New Shares set forth in the Purchase Notice, without prejudice to
the rights of the Purchasers or the Company to seek later an upward or downward
adjustment if the number of New Shares set forth in such Purchase Notice is
inaccurate.
6

--------------------------------------------------------------------------------



(iv)          Upon the prior written consent of the Company, each Purchaser
shall have the right to arrange for one or more of its Affiliates (each, an
"Affiliated Purchaser") to acquire Shares otherwise issuable to such Purchaser
hereunder, by written notice to the Company at least two (2) Business Days prior
to the Closing Date, which notice shall be signed by such Purchaser and each
Affiliated Purchaser, and shall contain a confirmation by the Affiliated
Purchaser of the accuracy with respect to it of the representations set forth in
Section 4.  In no event will any such arrangement relieve such Purchaser from
its obligations under this Agreement.
(b)          Closing.  On the basis of the representations and warranties and
subject to the terms and conditions herein set forth, including the satisfaction
of the closing conditions in Section 8 of this Agreement, the closing of the
purchase and sale of the Shares (the "Closing") shall take place at the offices
of Seward & Kissel LLP, at 10:00 a.m., New York City time, on the later of (i)
three Business Days after the Rights Offering Expiration Date and (ii) one
Business Day following the date that all of the conditions to the Closing set
forth in Section 8 have been satisfied or waived (other than those conditions
that by their nature are to be satisfied at the Closing); provided, that the
Closing may take place at such other place, time or date as shall be mutually
agreed upon by the Company and each Purchaser (the date of the Closing, the
"Closing Date").
(c)          Deliveries at Closing.
(i)          At the Closing, the Company shall deliver to each Purchaser a
certificate or certificates in book-entry form, registered in the name of such
Purchaser, representing the number of Shares issued to such Purchaser hereunder.
(ii)          At the Closing, each Purchaser shall deliver to the Company the
aggregate Subscription Price for the New Shares purchased by such Purchaser
hereunder, which amount shall be paid by such Purchaser to the Company in U.S.
federal (same day) funds to an account designated in writing by the Company no
less than two Business Days prior to the Closing Date.
Section 4.          Representations and Warranties of the Purchasers.  Each
Purchaser represents and warrants to the Company, severally and not jointly, as
of the date hereof and as of the Closing Date, as follows:
(a)          Organization.  Such Purchaser is duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation and has the
requisite power and authority to carry on its business as it is now being
conducted.
(b)          Due Authorization.  Such Purchaser has the requisite power and
authority to enter into this Agreement and to perform and consummate the
transactions contemplated hereby and the execution and delivery by such
Purchaser of this Agreement, the acquisition of the Shares and the performance
and consummation of the transactions contemplated hereby (a) are within the
power and authority of such Purchaser and (b) have been duly authorized by all
necessary action of such Purchaser.  This Agreement has been duly and validly
executed and delivered by such Purchaser.  Assuming the due authorization,
execution and delivery by the Company of this Agreement, this Agreement
constitutes a valid and binding obligation of such Purchaser enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to enforcement of creditors' rights generally, and general equitable principles
relating to the availability of remedies and the public policy underlying such
laws, and except as rights to indemnity or contribution, including but not
limited to, indemnification provisions set forth in Section 10 of this
Agreement, may be limited by federal or state securities law or the public
policy underlying such laws.
7

--------------------------------------------------------------------------------



(c)          No Conflicts.  Assuming the accuracy of the representations and
warranties of the Company contained in this Agreement, the execution, delivery
and performance of this Agreement by such Purchaser, the acquisition of the
Shares and the consummation by such Purchaser of the other transactions
contemplated hereby and the compliance by such Purchaser with the terms of this
Agreement do not and will not conflict with or do not result and will not result
in any breach or violation of any of the terms or provisions of, or do not
constitute or will not constitute a default under, do not cause or will not
cause (or do not permit or will not permit) the maturation or acceleration of
any liability or obligation or the termination of any right under, or do not
result in the creation or imposition of any lien, charge or encumbrance upon,
any property or assets of such Purchaser pursuant to the terms of (i) the
charter or bylaws or other applicable organizational documents of such
Purchaser; (ii) any indenture, mortgage, deed of trust, voting trust agreement,
shareholders' agreement, note agreement or other agreement or instrument to
which such Purchaser is a party or by which it is bound or to which its
respective property is subject; or (iii) any statute, judgment, decree, order,
rule or regulation applicable to such Purchaser of any government, arbitrator,
court, regulatory body or administrative agency or other governmental agency or
body, domestic or foreign, having jurisdiction over such Purchaser or its
activities or properties, which in each case of subclauses (i) through (iii)
would materially and adversely impair such Purchaser's ability to acquire the
Shares hereunder or to perform on a timely basis its other obligations under
this Agreement.
(d)          No Consent.  Assuming the accuracy of the representations and
warranties of the Company contained in this Agreement, no authorization,
approval, consent or license of any government, governmental instrumentality or
court, domestic or foreign (other than under the Securities Act) is required for
the acquisition of the Shares by such Purchaser hereunder, or the consummation
by such Purchaser of the transactions contemplated by this Agreement, except the
absence of which will not have or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect of the type
described in clause (i) of such term.
(e)          Information.  Based on reliance of the disclosures set forth in the
SEC Reports and the representations and warranties contained herein, such
Purchaser is familiar with the business in which the Company is engaged, and
based upon its knowledge and experience in financial and business matters, such
Purchaser is familiar with the investments of the type that it is undertaking to
purchase; is fully aware of the problems and risks involved in making an
investment of this type; and is capable of evaluating the merits and risks of
this investment.  Such Purchaser has agreed to enter into this Agreement based
solely on the SEC Reports, its own assessment, analysis and investigation and on
the representations, warranties, terms and conditions contained herein.
(f)          Accredited Investor Status.  Such Purchaser was not created for the
purpose of acquiring the Shares and is an "accredited investor," as that term is
as defined in Rule 501(a) of Regulation D under the Securities Act.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the investment in the
Shares, and has so evaluated the merits and risks of such investment.  Such
Purchaser is able to bear the economic risk of an investment in the Purchase
Commitment and, at the present time, is able to afford a complete loss of such
investment.  Such Purchaser understands that its investment in the Shares
involves a significant degree of risk.
(g)          Acquisition for Investment.  Such Purchaser is acquiring the Shares
hereunder as principal for its own account for investment purposes and not with
a view to or for distributing or reselling such Shares or any part thereof, has
no present intention of distributing any of such Shares and has no arrangement
or understanding with any other Persons regarding the distribution of such
Shares, in each case, in violation of applicable law.
8

--------------------------------------------------------------------------------



(h)          Purchaser Activities.  Such Purchaser is not a broker-dealer and
does not need to be registered as a broker-dealer.
(i)          No Brokers' Fees.  Such Purchaser has not incurred any liability
for any finder's or broker's fee or agent's commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
(j)          Short Sales.  For a period beginning ninety (90) days prior to the
date of this Agreement, neither such Purchaser nor any of its Affiliates has
taken any action that has caused such Purchaser or such Affiliate to have,
directly or indirectly, sold or agreed to sell any shares of Common Stock,
effected any short sale, whether or not against the box, established any "put
equivalent position" (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock.
(k)          Relationships.  To such Purchaser's knowledge, no officer, director
or stockholder of the Company, no spouse of any such officer, director or
stockholder of the Company, and no immediate family member of any such spouse or
of any such officer, director or stockholder of the Company living in the same
home as such officer, director or stockholder, and no Affiliate of any of the
foregoing, in each case, owns, directly or indirectly, any interest in, or is an
officer, director, employee or consultant of, such Purchaser.
Section 5.          Representations and Warranties of the Company.  The Company
hereby represents and warrants to each Purchaser, as of the date hereof and as
of the Closing Date, in each case except as set forth in the Company Disclosure
Schedule, as follows:
(a)          Organization; Subsidiaries.  The Company has been duly incorporated
and has a valid existence and the authorization to transact business as a
corporation under the laws of the State of Nevada, with corporate power and
authority to own its properties and conduct its business as now being conducted
and as described in the Registration Statement, Prospectus and SEC Reports, and
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except for such jurisdictions wherein the failure to be so
qualified and in good standing would not individually or in the aggregate have a
Material Adverse Effect. Each Subsidiary has been duly organized or incorporated
and is validly existing under the laws of its jurisdiction of incorporation or
organization, with power and authority to own its properties and conduct its
business as now being conducted and as described in the Registration Statement,
Prospectus and SEC Reports, and has been duly qualified for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except for such jurisdictions wherein the failure to be so
qualified and in good standing would not individually or in the aggregate have a
Material Adverse Effect. Except as disclosed in the SEC Reports and except as
required pursuant to this Agreement, there are no outstanding (i) securities of
the Company or any of the Subsidiaries which are convertible into or
exchangeable for shares of capital stock or voting securities of any Subsidiary
or (ii) options or other rights to acquire from the Company or any Subsidiary,
or other obligation of the Company or any Subsidiary to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of any Subsidiary (collectively, the
"Subsidiary Securities"). There are no outstanding obligations of the Company or
any Subsidiary to repurchase, redeem or otherwise acquire any outstanding
Subsidiary Securities.
9

--------------------------------------------------------------------------------



(b)          Issuance, Sale and Delivery of the Shares.  The Shares have been
duly authorized by the Company, and when issued and delivered by the Company
against payment therefor as contemplated by this Agreement, the Shares will be
validly issued, fully paid and nonassessable, and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, and will conform to the description of the Common Stock contained
in the SEC Reports.
(c)          Due Authorization; No Conflict.  The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby are within the corporate powers of the Company
and have been duly authorized by all necessary corporate action on the part of
the Company and this Agreement, when duly executed and delivered by the parties
hereto, will constitute a valid and legally binding instrument of the Company
enforceable in accordance with its terms, except as enforcement hereof may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization
or similar laws or court decisions affecting enforcement of creditors' rights
generally and except as enforcement hereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law). The execution and delivery of this Agreement do not, and the
compliance by the Company with the terms hereof will not, (i) violate the
Articles (as amended to date) of the Company (including, without limitation, any
certificates of designation contained therein) or the Bylaws (as amended to
date) of the Company or other organizational documents of the Company or any of
its Subsidiaries, (ii) conflict with, result in a breach or violation of any of
the terms or provisions of, constitute a material default under, or give to
others any rights of termination, amendment, acceleration or cancellation of any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of their
properties or assets are subject, or (iii) result in a violation of, or failure
to be in compliance with, any applicable statute or any order, judgment, decree,
rule or regulation of any court or governmental, regulatory or self-regulatory
agency or body having jurisdiction over the Company or any of its Subsidiaries
or any of their properties or assets, except where such breach, violation,
default or the failure to be in compliance would not individually or in the
aggregate have a Material Adverse Effect and would not adversely affect the
ability of the Company to issue and sell the Shares; and no consent, approval,
authorization, order, registration, filing or qualification of or with any such
court or governmental, regulatory or self-regulatory agency or body is required
for the valid authorization, execution, delivery and performance by the Company
of this Agreement or the issuance of the Shares, except for the registration
under the Securities Act of the issuance of the New Shares pursuant to the
exercise of Rights, the filing of a Form 8-K with the Commission, the filing of
a Notification of Listing of Additional Shares with The NASDAQ Stock Market LLC,
and for such consents, approvals, authorizations, registrations, filings or
qualifications as may be required under state securities or "blue sky" laws.
(d)          Registration Statement; Prospectus. The Registration Statement and
the Prospectus, at the time the Registration Statement became effective and as
of the closing date of the Rights Offering and the Closing Date, complied and
will comply as to form in all material respects with the applicable requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission thereunder. The Registration Statement, at the time it became
effective under the Securities Act, shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and the Prospectus, at
the time the Registration Statement becomes effective and as of its date and the
closing date of the Rights Offering and the Closing Date, shall not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
10

--------------------------------------------------------------------------------



(e)          SEC Reports.  Since January 1, 2016, the Company has filed with or
submitted to the Commission all SEC Reports. As of their respective dates, each
of the SEC Reports complied in all material respects with the requirements of
the Securities Act or the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to such SEC Report. The Company has
filed with the Commission all "material contracts" (as such term is defined in
Item 601(b)(10) of Regulation S-K under the Exchange Act) that are required to
be filed as exhibits to the SEC Reports and there are no contracts or other
documents that are required under the Exchange Act to be described in the SEC
Reports that are not so described. No SEC Report, when filed, or, in the case of
any SEC Report amended or superseded prior to the date of this Agreement, then
on the date of such amending or superseding filing, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Any SEC Report filed
with the Commission prior to the Closing Date, when filed, will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.
(f)          Financial Statements.  The audited consolidated financial
statements of the Company and the related notes and schedules thereto included
in the Form 10-K fairly present the financial position, results of operations,
shareholders' equity and cash flows of the Company and its consolidated
Subsidiaries at the dates and for the periods specified therein.  Such financial
statements and the related notes and schedules thereto comply as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, and have been
prepared in accordance with United States generally accepted accounting
principles consistently applied throughout the periods involved (except as
otherwise noted therein) and all adjustments necessary for a fair presentation
of results for such periods have been made.
(g)          No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.
(h)          Acknowledgment Regarding Purchasers' Acquisition of Shares.  The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm's length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of its
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser's
acquisition of the Shares.  The Company further represents to each of the
Purchasers that the Company's decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
(i)          No Brokers' Fees.  The Company has not incurred any liability for
any finder's or broker's fee or agent's commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
(j)          Absence of Certain Changes.  Since December 31, 2016, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect. Since the date of the Company's most recent
audited financial statements contained in a Form 10-K, except as disclosed in
the SEC Documents filed subsequent thereto, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so.
11

--------------------------------------------------------------------------------



(k)          Legal Proceedings.  There is no pending or, to the Company's
knowledge, threatened action, suit or proceeding, nor any injunction, writ,
restraining order or other order of any nature against or affecting any the
Company or any of its Subsidiaries, its officers or directors, or the property
of the Company or any of its Subsidiaries, in any court or tribunal, or before
any arbitrator of any kind or before or by any Governmental Authority (i)
asserting the invalidity of this Agreement or the other Transaction Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
hereby or thereby, (iii) seeking any determination or ruling that might
materially and adversely affect (A) the performance by the Company of this
Agreement or the other Transaction Documents or (B) the validity or
enforceability of this Agreement or the other Transaction Documents or (iv)
asserting a claim for payment of money adverse to the Company or any of its
Subsidiaries or the conduct of its or their business other than the litigation
disclosed in the Company's filings posted on the SEC Edgar website, except in
each, as would not in the aggregate reasonably be expected to have a Material
Adverse Effect. "Governmental Authority" means the government of the United
States or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
(l)          No Solicitation.  Neither the Company nor any agent acting on its
behalf has solicited or will solicit any offers to sell or has offered to sell
or will offer to sell all or any part of the Shares to any Person or Persons so
as to bring the sale or issuance of such Shares to any of the Purchasers within
the registration provisions of the Securities Act or any state securities laws.
(m)          Absence of Agreements. There are no agreements, understandings or
arrangements with any Purchaser relating to the Rights Offering other than as
set forth in the Transaction Agreements.
(n)          Investment Company Act.  The Company is not and, after giving
effect to the consummation of the transactions contemplated by this Agreement,
including the offering and sale of the Shares, and the application of the
proceeds thereof, will not be required to register as an "investment company" or
an entity "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.
(o)          No Stabilization.  The Company has not taken and will not take,
directly or indirectly, any action designed to or that would reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the shares of Common Stock.
(p)          Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Articles, Bylaws
or other organizational documents of the Company or the laws of the jurisdiction
of its incorporation or otherwise that can be waived by approval of the board of
directors and which is or could become applicable to any Purchaser as a result
of the transactions contemplated by this Agreement or the Rights Offering,
including, without limitation, the Company's issuance of the Shares, any
Purchaser's ownership of the Shares and any Purchaser or other person purchasing
New Shares in the Rights Offering. The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of shares of Common Stock or a change in control of the
Company or any of its Subsidiaries.
12

--------------------------------------------------------------------------------



(q)          Transactions With Affiliates. Except as disclosed in the SEC
Documents, none of the officers, directors or employees or affiliates of the
Company or any of its Subsidiaries is presently a party to any transaction with
the Company or any of its Subsidiaries (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for use
of property, or otherwise requiring payments to or from any such officer,
director or employee or, to the knowledge of the Company or any of its
Subsidiaries, any corporation, partnership, trust or other Person in which any
such officer, director or employee or affiliate has a substantial interest or is
an employee, officer, director, trustee or partner.
Section 6.          Covenants of the Company.
(a)          Until the Closing Date or the earlier termination of the
Purchasers' obligations in accordance with Section 9 of this Agreement, the
Company covenants and agrees to operate the business of the Company and its
Subsidiaries in the ordinary course of business consistent with past practice
and as follows:
(i)          To use reasonable best efforts to effectuate the Rights Offering in
accordance with the terms set forth in Section 2 as soon as practicable after
the date hereof;
(ii)          Not to amend any of the material terms (including, without
limitation, the Subscription Price and the Rights Offering Expiration Date) of
the Rights Offering, or waive any material conditions to the closing of the
Rights Offering, without the prior written consent of the Purchasers;
(iii)          Not to issue any shares of capital stock of the Company, or
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, securities convertible into or exchangeable for capital stock
of the Company, or other agreements or rights to purchase or otherwise acquire
capital stock of the Company, except pursuant to the Company's equity incentive
plan, the Rights Offering or this Agreement;
(iv)          Not permit or take any action that may result in any anti-dilution
or similar adjustment with respect to the Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock;
(v)          Not to authorize any stock split, stock dividend, stock combination
or similar transaction affecting the number of issued and outstanding shares of
Common Stock;
(vi)          Not to declare or pay any dividends on its Common Stock or
repurchase any shares of Common Stock;
(vii)          Not to amend, modify or supplement any term or provision of the
Articles or the bylaws of the Company or the applicable organizational documents
of any Subsidiary of the Company; and
(viii)          Not to take any action or omit to take any action that would
reasonably be expected to result in the conditions to the Closing set forth in
Section 8 not being satisfied.
13

--------------------------------------------------------------------------------



(b)          The Company further agrees and covenants as follows:
(i)          The Company will not take, directly or indirectly, any action
designed to or that would reasonably be expected to cause or result in any
stabilization or manipulation of the price of the shares of Common Stock;
(ii)          The Company shall use reasonable best efforts to cause the Shares
acquired hereunder to be listed on the NASDAQ Capital Market within 30 calendar
days of their issuance;
(iii)          The Company shall use its reasonable best efforts to respond to
any comments on the Registration Statement or requests for additional
information from the Commission as soon as practicable after receipt of any such
comments or requests and shall promptly (A) notify the Purchasers upon the
receipt of any such comments or requests and (B) provide the Purchasers with
copies of all correspondence between the Company and its representatives, on the
one hand, and the Commission and its staff, on the other hand, to the extent
such correspondence relates to the Registration Statement.  Before responding to
any such comments or requests, the Company shall provide the Purchasers with a
reasonable opportunity to review and comment on any drafts of the Registration
Statement and related correspondence and filings and shall include in such
drafts, correspondences and filing all comments reasonably proposed by the
Purchasers; provided however that such comments shall be delivered to the
Company no later than 10 a.m., New York City time, on the second Business Day
after the Company shall have provided such drafts to the Purchasers and their
respective counsel;
(iv)          As promptly as practicable after becoming aware of such event, the
Company shall notify each Purchaser of the issuance by the Commission of any
stop order or other suspension of the effectiveness of the Registration
Statement and take all lawful action to effect the withdrawal, rescission or
removal of such stop order or other suspension; and
(v)          The Company shall use its reasonable best efforts (and shall cause
its Subsidiaries to use their respective reasonable best efforts) to take or
cause to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable on its or their part under this Agreement and
applicable laws to cooperate with each Purchaser and to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation:

(i)
preparing and filing as promptly as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as promptly as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party or governmental
entity;

(ii)
if deemed appropriate by the Board, defending any lawsuits or other actions or
proceedings, whether judicial or administrative, challenging this Agreement or
any other agreement contemplated by this Agreement or the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any court or other governmental entity
vacated or reversed; and

(iii)
executing, delivering and filing, as applicable, any additional ancillary
instruments or agreements necessary to consummate the transactions contemplated
by this Agreement and to fully carry out the purposes of this Agreement and the
transactions contemplated hereby.

14

--------------------------------------------------------------------------------



Section 7.          Post-Closing Covenants of Purchasers and Restrictions on
Transfer.  In connection with the resale of the Shares, each Purchaser,
severally and not jointly, shall have the following obligations:
(a)          Lock-Up.  Each Purchaser agrees with the Company that, for a period
of twelve (12) months following the Closing Date, other than any Common Stock
disposed of as a bona fide gift approved by the Company or pursuant to a
transfer without consideration (provided that the transferee of such bona fide
gift or transfer agrees to be bound by the terms hereof), it will not, without
the prior written consent of the Company, offer, sell, contract to sell, pledge
or otherwise dispose of any of the Common Stock or any securities convertible
into or exercisable or exchangeable for the Common Stock (or enter into any
transaction that is designed to result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by such Purchaser or any Affiliate of such Purchaser), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of Commission promulgated thereunder
with respect to; or enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, the economic consequence of
ownership of any of the Common Stock or any securities convertible into, or
exercisable or exchangeable for such Common Stock, or publicly announce an
intention to effect any such offer, sale, contract to sell, pledge or
disposition.
(b)          Restrictive Legends.  Each Purchaser understands and agrees that
the Shares acquired by it will bear a legend substantially similar to the legend
set forth below in addition to any other legend that may be required by
applicable law or by any agreement between the Company and such Purchaser:
"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION.  THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."
(c)          No Purchaser will take, directly or indirectly, any action designed
to stabilize or manipulate the price of the shares of Common Stock to facilitate
the sale or resale of the Shares acquired by such Purchaser hereunder.
15

--------------------------------------------------------------------------------



Section 8.          Conditions Precedent.
(a)          Conditions of the Purchasers' Obligations.  The obligations of each
Purchaser to consummate the Closing are subject to the satisfaction or waiver by
such Purchaser on or before the Closing Date of the following conditions:
(i)          No Material Adverse Effect shall have occurred since the date
hereof;
(ii)          The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing Date with the same force and effect as if made on
and as of the Closing Date (other than those qualified by  materiality, Material
Adverse Effect or similar qualifications, which shall be true in all respects),
except for those representations and warranties which address matters only as of
a particular date (which shall remain true and correct as of such date);
(iii)          All covenants and agreements contained in this Agreement to be
performed by the Company shall have been performed and complied with in all
material respects;
(iv)          Such Purchaser shall have received a certificate, signed by an
executive officer of the Company, certifying as to the matters set forth in
Section 8(a)(i), (ii) and (iii);
(v)          As of the Closing Date, none of the following events shall have
occurred and be continuing: (a) trading in the Common Stock shall have been
suspended by the Commission or the NASDAQ Capital Market; or (b) a banking
moratorium shall have been declared either by U.S. federal or New York State
authorities (collectively, a "Market Adverse Effect");
(vi)          The Company shall have complied with the requirements of the
Nasdaq Stock Market, Inc., for the listing of the Shares on The Nasdaq Global
Select Market; and
(vii)          Each of the Purchasers shall have timely received from the
Company a Purchase Notice.
(viii)          The Registration Rights Agreement shall be in full force and
effect; and
(ix)          Each of the Purchasers shall have received on and as of the
Closing Date written evidence reasonably satisfactory to it of the good standing
of the Company in the state of Nevada, in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdiction.
(b)          Conditions of the Company's Obligations.  The obligation of the
Company to consummate the Closing with respect to any Purchaser is subject to
the satisfaction or waiver by the Company on or before the Closing Date of the
following conditions:
(i)          The representations and warranties of such Purchaser contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as if made on and as of the
Closing Date (other than those qualified by materiality or similar
qualifications, which shall be true in all respects) except for those
representations and warranties which address matters only as of a particular
date (which shall remain true and correct as of such date); and
(ii)          All covenants and agreements contained in this Agreement to be
performed by such Purchaser shall have been performed and complied with in all
material respects.
16

--------------------------------------------------------------------------------



(c)          Conditions of the Obligations of the Purchasers and the Company. 
The obligations of the Purchasers and the Company to consummate the transactions
contemplated by this Agreement are subject to the following additional
conditions:
(i)          No judgment, injunction, decree or other legal restraint shall
prohibit the consummation of the Rights Offering or the transactions
contemplated by this Agreement;
(ii)          No stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; and
(iii)          The Rights Offering shall have been completed by the Company in
accordance with the terms and conditions set forth in this Agreement and the
Registration Statement, and allocations of New Shares shall have been made
thereunder.
Section 9.          Termination.
(a)          Termination.  This Agreement may be terminated at any time by
mutual written agreement of the Company and the Purchasers.
(b)          Termination Date. This Agreement shall automatically terminate if
Closing has not occurred on or prior to September 15, 2017 (the "Termination
Date").
(c)          Effect of Termination.  If this Agreement is terminated by either
the Company or a Purchaser pursuant to the provisions of this Section 9, this
Agreement shall forthwith between the Company and that Purchaser become void and
there shall be no further obligations on the part of the Company or that
Purchaser, except for the provisions of this Section 9(b) and Sections 10 and
12, which shall survive any termination of this Agreement; provided, that
nothing in this Section 9(b) shall relieve any party from liability for any
willful breach of this Agreement.
Section 10.          Indemnification.
(a)          Indemnification by the Company. Notwithstanding anything in this
Agreement to the contrary, whether or not the Rights Offering, the issuance of
the Shares to any Purchasers or the other transactions contemplated hereby are
consummated or this Agreement is terminated, from and after the date hereof, the
Company agrees to indemnify and hold harmless each Purchaser, its Affiliates,
and each of their respective officers, directors, managers, partners, members,
agents, representatives, successors, assigns and employees and each other
Person, if any, who controls (within the meaning of the Securities Act) such
Purchaser or its Affiliates (all such Persons being hereinafter referred to,
collectively, as the "Purchaser Indemnified Persons") against any losses,
claims, damages, liabilities or expenses (collectively, the "Losses") to which
such Purchaser Indemnified Person may become subject, under the Securities Act
or otherwise, insofar as such Losses (or actions in respect thereof as
contemplated below) arise out of or are based upon (1) any inaccuracy in or
breach of any representation or warranty of the Company contained in this
Agreement, (2) any failure by the Company to comply with the covenants and
agreements contained in this Agreement, (3) an untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement,
including the Prospectus and all other documents filed as a part thereof or
incorporated by reference therein, or an omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (4) any Action by any stockholder of the Company or any other
Person relating to this Agreement or the documents contemplated hereby or
thereby, or the transactions contemplated hereby or thereby, or (5) by reason of
the fact that such Purchaser is a party to this Agreement or in any way arising,
directly or indirectly, from the Rights Offering or the consummation of the
transactions contemplated by the Transaction Agreements; and the Company will
promptly reimburse such Purchaser Indemnified Persons for any legal and other
expenses as such expenses are reasonably incurred by such Purchaser Indemnified
Persons in connection with investigating, defending or preparing to defend,
settling, compromising or paying any such Losses; provided, however, that the
Company will not be liable to any Purchaser Indemnified Person in any such case
to the extent that any such Losses arise out of or are based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the section the Prospectus or the Registration Statement or any amendment or
supplement thereto titled "_________" in reliance upon and in conformity with
written information furnished to the Company by that Purchaser Indemnified
Person or its Affiliates expressly for use therein, (ii) the failure of such
Purchaser Indemnified Person or its Affiliate to perform any covenant and
agreement contained in this Agreement with respect to the sale of the Shares,
(ii) the inaccuracy of any representation or warranty made by such Purchaser
Indemnified Person or its Affiliate in this Agreement or (iii) the gross
negligence or willful misconduct ofsuch Purchaser Indemnified Person or its
Affiliate.
17

--------------------------------------------------------------------------------



(b)          Indemnification by the Purchasers. Each Purchaser, severally and
not jointly, agrees to indemnify and hold harmless the Company, its Affiliates,
and each of their respective officers, directors, managers, partners, members,
agents, representatives, successors, assigns and employees and each other
Person, if any, who controls (within the meaning of the Securities Act) the
Company or its Affiliates (all such Persons being hereinafter referred to,
collectively, as the "Company Indemnified Persons"), against any Losses to which
any Company Indemnified Person may become subject, under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereof as contemplated
below) arise out of or are based upon (X) any breach of any representation or
warranty or breach of or failure to perform any covenant or agreement on the
part of such Purchaser contained in this Agreement or (Y) an untrue statement or
alleged untrue statement or omission or alleged omission made in the section the
Prospectus or the Registration Statement or any amendment or supplement thereto
titled "_________" in reliance upon and in conformity with written information
furnished to the Company by that Purchaser expressly for use therein, and the
Purchaser will promptly reimburse such Company Indemnified Persons for any legal
and other expenses as such expenses are reasonably incurred by such Company
Indemnified Persons in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such Losses; provided, however,
that such Purchaser will not be liable in any such case to the extent that any
such Losses arise out of or are based upon (i) the failure of the Company or any
other Purchaser to perform any of its covenants and agreements contained in this
Agreement, (ii) the inaccuracy of any representation or warranty made by the
Company or any other Purchaser in this Agreement or (iii) the gross negligence
or willful misconduct of any Company Indemnified Person or any other Purchaser.
(c)          Indemnification Procedures.  Promptly after receipt by an
indemnified party under this Section 10 of notice of the threat or commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against an indemnifying party under this Section 10, promptly notify the
indemnifying party in writing thereof, but the omission to notify the
indemnifying party will not relieve such indemnifying party from any liability
that it may have to any indemnified party for contribution or otherwise under
the indemnity agreement contained in this Section 10 to the extent such
indemnifying party is not prejudiced as a result of such failure to promptly
notify.  Such notice shall describe in reasonable detail such claim.  In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in, and, to the extent that
it may elect by written notice delivered to such indemnified party within 30
days of such indemnifying party's receipt of notice of such action from such
indemnified party, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, (i) if the indemnifying party has
failed promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such indemnified party in any such proceeding or (ii)
if the defendants in any such action include both the indemnified party and the
indemnifying party, and the indemnified party shall have reasonably concluded,
based on the advice of counsel, that there may be a conflict of interest between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, in any such case, the indemnified
party or parties shall have the right to select separate counsel to assume or
assert, as the case may be, such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties.  Upon
receipt of notice from the indemnifying party to such indemnified party of its
election to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 10 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption or assertion, as the case may be, of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel in any jurisdiction (and as required, local counsels),
reasonably satisfactory to such indemnifying party, representing the indemnified
party), (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent such indemnified party within
a reasonable time after notice of commencement of action or (iii) the
indemnifying party shall have authorized in writing the employment of counsel
for such indemnified person, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.  The
indemnifying party shall not be liable for any settlement of any action without
its written consent.  In no event shall any indemnifying party be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
party shall have approved in writing the terms of such settlement.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnification
could have been sought hereunder by such indemnified party from all liability on
claims that are the subject matter of such proceeding unless such settlement or
compromise includes an unconditional release of such indemnified party from all
liability arising out of such Action.
18

--------------------------------------------------------------------------------



(d)          Contribution.  If the indemnification provided for in this Section
10 is required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under paragraphs
(a), (b) or (c) of this Section 10 in respect to any Losses referred to herein,
then each applicable indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of any Losses referred to herein
(i) in such proportion as is appropriate to reflect the relative fault of the
Company and the applicable Purchaser in connection with the statements or
omissions or inaccuracies in the representations and warranties in this
Agreement and/or the Registration Statement, including the Prospectus, that
resulted in such Losses, as well as any other relevant equitable
considerations.  The relative fault of the Company on the one hand and the
applicable Purchaser on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact,
or the omission or alleged omission to state a material fact, or the inaccurate
or the alleged inaccurate representation and/or warranty relates to information
supplied by the Company or by the applicable Purchaser and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The amount paid or payable by a party as a result
of the Losses shall be deemed to include, subject to the limitations set forth
in paragraph (c) of this Section 10, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.  The provisions set forth in paragraph (c) of this Section
10 with respect to the notice of the threat or commencement of any threat or
action shall apply if a claim for contribution is to be made under this
paragraph (d); provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
paragraph (c) for purposes of indemnification.  The Company and each Purchaser
agree that it would not be just and equitable if contribution pursuant to this
Section 10 were determined solely by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in this paragraph.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 12(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
(e)          The obligations of the Company under this Section 10 shall be in
addition to any liability which the Company may otherwise have to any Purchaser
Indemnified Person and the obligations of each Purchaser under this Section 10
shall be in addition to any liability which such Purchaser may otherwise have to
any Company Indemnified Person.  The remedies provided in this Section 10 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to the parties at law or in equity.
Section 11.          Additional Agreements.
(a)          Standstill.  Each Purchaser agrees that, without the approval of
the Board, neither it nor its Affiliates will (i) acquire beneficial ownership
measured by voting power of more than 40.0% of the issued and outstanding shares
of Common Stock (including, for the avoidance of doubt, all Shares acquired by
such Purchaser pursuant to this Agreement); (ii) form or participate in a
"group" as defined in Section 13(d)(3) of the Exchange Act (a "Group") with
respect to the Common Stock after giving effect to which it would be deemed to
beneficially own more than 40.0% of the issued and outstanding shares of Common
Stock; or (iii) initiate or participate in any "freeze-out" merger or other
going private transaction with respect to the Company.  Notwithstanding the
foregoing, the provisions of this Section 11(a) shall terminate on the date that
(A) the Company publicly announces that it plans to pursue a tender offer,
merger, sale of all or substantially all of the Company's assets or any similar
transaction involving the Company and its Subsidiaries taken as a whole (a
"Buyout Transaction"); (B) the Board approves, recommends or accepts a Buyout
Transaction proposed by any Person or Group or (C) any Person or Group, other
than any Purchaser or a Group of which any Purchaser is a part, acquires
beneficial ownership measured by voting power of more than 40.0% of the issued
and outstanding Common Stock.
19

--------------------------------------------------------------------------------



(b)          Transfer of Large Block.  In the event that a Purchaser (together
with its controlled Affiliates) transfers, individually or in the aggregate, 20%
or more of the voting power of the outstanding Common Stock to any one Person
(including such Person's Affiliates) or any Group, the transferee or the
transferees shall agree that Section 11(a) shall apply to such transferee or
transferees, as the case may be.
(c)          Limitation of Purchase Commitment.  Upon notice by the Company to
the Purchaser, the limitation on the number of New Shares to be sold pursuant to
the Purchase Commitment may be reduced by substituting in place of "40.0%" in
the definition of "Purchase Commitment" herein a percentage which is less than
40.0% but at least 33.3%, if and to the extent that, in the good-faith
determination of the Company, such limitation is necessary to prevent any
development or event that could reasonably be expected to have a Material
Adverse Effect.
Section 12.          Miscellaneous.
(a)          Amendments.  This Agreement may not be amended, modified or
changed, in whole or in part, except by an instrument in writing signed by the
Company and the Purchasers.
(b)          Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when
received and shall be delivered as addressed as follows:
If to the Company to:
Ekso Bionics Holdings, Inc.
1414 Harbour Way South, Suite 1201
Richmond, CA 94804


Attention: Bob Garb, General Counsel
E-mail: BGarb@eksobionics.com


With a copy to:
Seward & Kissel LLP
One Battery Park Plaza
New York, NY 10004
Attention: Edward S. Horton, Esq.
E-mail: horton@sewkis.com
Facsimile: 212-480-8421
If to a Purchaser, to the address set forth next to such Purchaser's name on
Schedule I hereto.
(c)          Successors.  This Agreement shall be to the benefit of and be
binding upon the Purchasers and the Company and, with respect to the provisions
of indemnification hereof, the several parties (in addition to the Purchasers
and the Company) indemnified under the provisions of Section 10, and their
respective personal representatives, successors and assigns.  Nothing in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained.
20

--------------------------------------------------------------------------------



(d)          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.
(e)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the conflict of laws provisions thereof or of any other jurisdiction.  Each of
the parties hereto irrevocably and unconditionally (i) agrees that any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the "Specified Courts"), (ii) waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or other proceeding in the
Specified Courts and irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such suit, action or other proceeding
brought in any such court has been brought in an inconvenient forum and (iii)
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court, as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party's address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such Specified Court.
(f)          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH OF THE PARTIES HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12(G).
(g)          Immunity Waiver.  The Company hereby irrevocably waives, to the
fullest extent permitted by law, any immunity to jurisdiction to which it may
otherwise be entitled (including, without limitation, immunity to pre-judgment
attachment, post-judgment attachment and execution) in any legal suit, action or
proceeding against it arising out of or based on this Agreement.
(h)          Entire Agreement.  This Agreement (together with the other
Transaction Agreements) sets forth the entire agreement between the Company and
each Purchaser with respect to the subject matter hereof.  Any prior agreements
or understandings between the Company and any Purchaser regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement and the
other Transaction Agreements.
(i)          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 10 (with respect
to rights to indemnification and contribution).
21

--------------------------------------------------------------------------------



(j)          Publicity.  The Company and each of the Purchasers shall consult
with each other prior to issuing any press releases (and provide each other a
reasonable opportunity to review and comment upon such release prior to its
public issuance) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement; provided, however, that in no event
shall any such press release or other public announcement name any Purchaser
without the consent of such Purchaser.  The Company shall consult with each of
the Purchasers prior to making any filings (and provide each of the Purchasers a
reasonable opportunity to review and comment on such filings) with any third
party or any governmental entity (including any national securities exchange or
interdealer quotation service) with respect to the transactions contemplated by
this Agreement, except as may be required by law or by the request of any
governmental entity.  Subject to the Company's foregoing obligations pursuant to
this Section 12(j), nothing contained in this Section 12(j) shall be interpreted
to preclude the Company from making any filing or disclosing any information in
any filing, including with the Commission, that the Company acting reasonably
determines is necessary or advisable; provided, however, that, if such filing
names any of the Purchasers, the Company shall obtain the prior approval of the
Purchasers, as applicable, and consider in good faith any comments either may
have thereto.
(k)          Construction.  In the event of ambiguity or if a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any such party by virtue of the authorship of any of the
provisions hereto.
(l)          Expense Reimbursement.  The Company shall reimburse the Purchasers
and their respective Affiliates for the reasonable out-of-pocket costs, fees and
expenses (including attorneys' fees and expenses) incurred by any of them in
connection with the preparation and negotiation of the Transaction Agreements
and the consummation of the transactions contemplated hereby and thereby up to
an aggregate amount of $25,000.
(m)          Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  The failure or waiver of performance under this
Agreement by any Purchaser shall not excuse performance by any other Purchaser. 
Nothing contained herein or in any other Transaction Agreement, and no action
taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a Group with respect to such obligations or the transactions
contemplated by the Transaction Agreements.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
[Signature Page Follows]




22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first written above.



 
EKSO BIONICS HOLDINGS, INC.
 
 
By:  /s/ Max Scheder-Bieschin        
Name:  Max Scheder-Bieschin 
Title:    CFO        
 
 
 
 
PUISSANCE CROSS-BORDER OPPORTUNITIES II LLC
 
 
By: /s/ Theodore T. Wang   
Name:  Theodore T. Wang        
Title:    Managing Partner      




--------------------------------------------------------------------------------



Schedule I
Name of Purchaser
Address for Notices
Puissance Cross-Border Opportunities II LLC
[  ]
 
Attention:
E-mail:
Facsimile:
 


